Citation Nr: 1442640	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 30, 2009, and in excess of 20 percent from September 30, 2009, for chronic lumbar strain/mechanical low back syndrome.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from April 1988 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in St. Louis, Missouri.

In connection with the underlying service connection claim, in April 2001 and May 2005, the Veteran testified before a Veterans Law Judge who has since left the Board and before the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The case was most recently remanded by the Board in October 2012 to afford the Veteran a VA examination.  As discussed below, the examination is not adequate and another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The October 2012 examiner was asked to opine about the symptomatology attributable to the Veteran's service-connected lumbar spine disability from January 1999.  In the examination report, the examiner indicated that they were not able to provide answers to all of the questions posed by the Board and requested that VA enumerate the questions in a way that the examiner could respond to them directly.  In January 2014, the Veteran's representative provided a list of the unanswered questions and asked that they be provided to the examiner, which the RO did not do.  As the October 2012 examination is not adequate, a remand is necessary for a new examination.

Accordingly, the case is REMANDED for the following action: 

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the St. Louis VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination with the October 2012 examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the level of severity of his service-connected lumbar spine disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

After examining and interviewing the Veteran, in addition to reviewing the claims file, particularly the list of questions received from the Veteran's representative in January 2014, the examiner should discuss the following in regards to the symptomatology attributable to the service-connected chronic lumbar strain/mechanical low back syndrome for the period from January 1999:

A)  Whether the Veteran's lumbar spine:

i)  Exhibits weakened movement.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).

ii)  Exhibits excess fatigability.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).

iii)  Exhibits incoordination.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).

iv)  Whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).

v)  Results in ankylosis, favorable or unfavorable.

B)  Whether the Veteran's lumbar spine disability is manifested by:

	i)  Muscle spasm on extreme forward bending.

ii)  Unilateral loss of lateral spine motion in a standing position.

iii)  Listing of the whole spine.

iv)  Marked limitation of forward bending in a standing position.

v)  Positive Goldthwaite's sign.

vi)  Marked limitation of flexion in a standing position.

vii)  Loss of lateral motion with osteoarthritic changes or narrower of irregularity of joint space.

viii)  Abnormal mobility of forced motion.

C)  Whether there has been present or absent symptoms compatible with sciatic neuropathy, characteristic pain, demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc(s) of the Veteran's lower spine.

i)  If so, was there intermittent or little intermittent relief.

D)  Frequency and duration of incapacitating episodes of intervertebral disc syndrome.

E)  Whether there are any bowel or bladder impairments.
F)  Identify all neurological manifestations of the Veteran's service-connected lumbar strain/mechanical low back syndrome and those manifestations of disc disease that cannot reasonably be dissociated therefrom.

i)  Presence or absence of radiculopathy or other neurological involvement of either lower extremity.

ii)  If present, the nerve(s) involved and the degree of impairment to include all symptoms and manifestations, including whether the involvement is only sensory or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.

iii)  Whether the symptoms represent complete paralysis or incomplete paralysis.  If incomplete, is it best characterized as mild, moderate or severe.

G)  Opine as the degree, if any, in which the Veteran's ability to engage in gainful work activity is limited by his service-connected lower back disability.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



